 Case 3:19-cv-01436-C-BT Document 23 Filed 09/26/20                              Page 1 of 1 PageID 101



                            IN TIIE UNITED S'IATES DISTzuCT COURT
                            FOR TIIE NORT}IERN DISTRICT OF TEXAS
                                        DAI,I-AS DIVISION

F'REDDIE WASHINGTON,                                    )
                                                        )
                          Plaintill.                    )
                                                        )
                                                        )
                                                        )
DALLAS COL]NTY JAIL                                     )
FACILITY, et al.,                                       )
                                                        )
                          Defendants.                   )   Civil Action No.      3:   l9-CV-1436-C-BT

                                                 ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that the Court should dismiss PlaintifPs claims              without

prejudice for want of prosecution.r

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED       as the   findings and conclusions of the Court. For the reasons stated

therein, Plaintiff s claims are hereby DISMISSED without prejudice pursuant to Federal Rule of

Civil Procedure 4l (b).
                                        //
        So ORDERED          tni'   2/   day of Scptember, 2020.




                                                                        /r','''n
                                                                                                7
                                                   S            C]          GS
                                                                     .fED
                                                   SE       R               STATE             RICT JUDGH


      I Plaintiff has failed to file objections to the Magistrate Judge's Find            Conclusions, and
Recommendation and the time to do so has now expired.
